PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Newton, Gregory
Application No. 15/644,948
Filed: 10 Jul 2017
For: CONCURRENT, ADJACENT HEAT TREATMENT AND COOLING IN METAL ANNEALING
:
:
:
:	DECISION ON PETITION
:
:
:

This is a sua sponte decision, withdrawing the holding of abandonment.

Background

On February 18, 2021, a Notice of Abandonment was mailed, stating that the application was abandoned in view of applicant’s failure to timely file a proper reply to the Office letter mailed of June 10, 2020. The letter of June 10, 2020 was an Office action requiring restriction and/or election. 
 
The application file

On June 10, 2020, an Office action requiring restriction and/or election was mailed, setting a two (2)-month shortened statutory period for reply. On June 23, 2020, the Office action was returned as undeliverable to the USPTO. The envelope is marked “Deceased—Return to Sender” On February 18, 2021, the Notice of Abandonment was mailed.

Analysis and conclusion

The showing of record is that there is an irregularity in the mailing in that the Office action was returned to the Office as undeliverable because applicant’s patent practitioner had passed away. Therefore, the applicant could not have received the Office action.

In view of the foregoing, the holding of abandonment is WITHDRAWN. The notice of abandonment is vacated.

The application file is being referred to Technology Center Art Unit 1734 technical support staff for remailing of the Office action requiring restriction and/or election mailed on June 10, 2020 to the current correspondence address for the applicant. The period for reply will be reset from the mailing date thereof.
Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-3231.  Any other questions regarding the status of the application or the examination process should be directed to the Technology Center.

/DOUGLAS I WOOD/Attorney Advisor, OPET